         Case 1:20-cv-00722-CKK Document 1-2 Filed 03/13/20 Page 1 of 2




                                                                               February 18, 2020

Jason Leopold
BuzzFeed News
1669 Benedict Canyon Drive
Beverly Hills, California 90210
Via email: jasonleopold@gmail.com

Dear Mr. Leopold:

This letter is regarding to your Centers for Disease Control and Prevention and Agency for Toxic
Substances and Disease Registry (CDC/ATSDR) Freedom of Information Act (FOIA) request of
February 12, 2020, assigned #20-00610-FOIA, for:

       …all emails sent and received from CDC Director mentioning or referring to
       Coronavirus.

       …all internal CDC studies on the Coronavirus.

       …all policy and legal guidance provided to CDC and policy guidance CDC has
       provided to its staff on the Coronavirus

       …any and all internal memos and letters mentioning or referring to the
       Coronavirus

       …any and all draft and final talking points on the Coronavirus.

       …any and all records referring to American citizens who have contracted the
       Coronavirus and records discussing decisions to admit these citizens to the United
       States for treatment.

       Any and all records mentioning or referring to pharmaceuticals or other means to
       treat the Coronavirus.

This letter is to notify you that your request is overly broad and to seek your clarification
regarding the subject matter of the records you seek. The FOIA allows the public to request
access to “reasonably described” existing agency records (subject to any applicable FOIA
exemptions to disclosure). This means you must describe the category of records you are seeking
or the actual document(s), and provide sufficient details to permit a search with reasonable effort,
utilizing existing indices and search tools.

Your request is for all records pertaining to seven separate broad categories of records about the
coronavirus amounts to a request for all agency records about a large family of viruses that
commonly cause respiratory infections. The coronavirus family includes viruses commonly



                                                                              EXHIBIT B
         Case 1:20-cv-00722-CKK Document 1-2 Filed 03/13/20 Page 2 of 2

Page 2 – Jason Leopold


thought of as the common cold, as well as the viruses associated with the SARS outbreak, MERS
outbreak, and the current COVID-19 outbreak. A search this broad cannot be accomplished by
the agency with reasonable effort. (Please note that the agency response to the SARS, MERS,
and COVID-19 outbreaks was/is so large that merely confining your request to one of these
coronavirus strains will not be sufficient so as to permit a search with reasonable effort.)

To assist the agency to conduct a reasonable search, please provide our office with additional
information, including: the type of coronavirus; a narrow date range; the types of records you are
seeking (emails, reports, studies, data, etc.); the types of records which could be excluded from
any search (media monitoring reports, travel requests, travel arrangements, etc.); a request for a
record by its title; recommended specific search terms (not merely the virus name); office(s)
likely to have records requested; full names and accurate titles of individual(s) discussing the
subject of your request; a specific refined subject matter beyond the virus name; and/or, the
precise document you seek.

At this time, your request has been placed on hold until we receive the information requested. If
you have any questions regarding your request, please contact Emerique Magyar at 770-488-
6359.

If we do not receive a response from you by March 17, 2020, we will consider your request
withdrawn and it will be closed.

                                             Sincerely,




                                             Roger Andoh
                                             CDC/ATSDR FOIA Officer
                                             Office of the Chief Operating Officer
                                             (770) 488-6399
                                             Fax: (404) 235-1852

20-00610-FOIA
